Citation Nr: 1011693	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  04-35 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES


1.  Entitlement to service connection for a right leg (calf) 
disability, claimed as due to a biopsy of the right 
gastrocnemius in service.

2.  Whether new and material evidence to reopen a claim for 
service connection for a heart disability has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for degenerative arthritis of the right 
knee, claimed as due to a biopsy of right gastrocnemius in 
service, has been received.

4.  Entitlement to a rating in excess of 10 percent for 
superficial scar, right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from December 1954 to 
May 1955.

Historically, in a July 1955 rating decision, the RO denied 
service connection for a heart disability.  Although the RO 
notified the Veteran of the denial of this claim in July 
1955, he did not initiate an appeal.  

In a subsequent September 1998 rating decision, the RO denied 
reopening of the claim for service connection for a heart 
disability, on the basis that new and material evidence had 
not been received, and also denied a claim for service 
connection for degenerative arthritis of the right knee.  
Although the RO notified the Veteran of the denial of these 
claims in September 1998, he did not initiate an appeal.

In a March 1999 decision, the RO denied the Veteran 's claim 
for service connection for a right leg condition.  Although 
the RO notified the Veteran of the denial of his claim in 
April 1999, he did not initiate an appeal.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2002 rating decision in which the RO denied a 
rating in excess of 10 percent for a superficial scar of the 
right leg and found that new and material evidence had not 
been submitted sufficient to reopen claims for service 
connection for a right leg condition, degenerative joint 
disease of the right knee or an enlarged heart.  In April 
2003, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in August 2004, 
pertaining to the claims for service connection for a right 
leg condition, degenerative joint disease of the right knee 
and an enlarged heart and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in August 2004.  The RO issued supplemental SOC's 
(SSOCs) reflecting the continued denial of the claims for 
service connection for a right leg condition, degenerative 
joint disease of the right knee and an enlarged heart in 
October 2005 and August 2006.

In January 2009, the Board remanded the instant claims to the 
RO, (via the Appeals Management Center (AMC) in Washington, 
DC, for further development.  The claim for increased rating 
for scar was subject to the remand because the Veteran had 
filed an April 2003 NOD in response to the June 2002 RO 
rating decision, which denied an increased rating for 
superficial scar, right leg, and the RO did not subsequently 
issue an SOC.  Thus, under Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999), the Board was required to remand the 
matter for issuance of an SOC.  Pursuant to the remand the RO 
did issue an SOC in May 2009 and the Veteran perfected an 
appeal with the filing of a Form 9 in June 2009.   

In the August 2004 SOC, the RO addressed the claim for 
service connection for degenerative joint disease of the 
right knee on the merits.  However, regardless of the RO's 
actions, the Board has a legal duty under 38 U.S.C.A. §§ 
5108, 7104 (West 2002) to address the question of whether new 
and material evidence has been received to reopen the claim 
for service connection.  That matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).  As the Board must first decide 
whether new and material evidence to reopen the claim has 
been received, the Board has characterized that portion of 
the appeal involving degenerative joint disease of the right 
knee as reflected on the title page.

The Board notes that in the March 1999 rating decision, the 
RO denied service connection for a right leg condition on the 
basis that the claim was not well grounded under the law then 
in effect.  The Veteran requested that the claim be 
readjudicated in a letter dated April 10, 2002.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) observed in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 
2003), pursuant to Section 7 of the Veteran's Claims 
Assistance Act of 2000 (VCAA), if a claim that was denied as 
not well grounded and becomes final between July 14, 1999 and 
November 9, 2000, is reconsidered de novo in light of the 
enactment of the VCAA, the claim is readjudicated as if the 
previous denial had not been made.  Id. at 1343-44.

Because the denial of service connection for a leg condition 
was denied as not well grounded and became final between July 
14, 1999 and November 9, 2000, the provision allowing for 
readjudication of the claim without the need for new and 
material evidence is applicable in this case.  Pub. L. 106- 
475, § 7, Nov. 9, 2000, 114 Stat. 2099.  As the Veteran also 
requested that the claim be readjudicated within two years of 
November 9, 2000, he is entitled to have the claim 
readjudicated without regard to the RO's March 1999 decision.  
Thus, new and material evidence is not needed to reopen the 
claim for entitlement to service connection for a right leg 
(calf) disability, claimed as due to a biopsy of right 
gastrocnemius in service.  As such, the Board has 
characterized the claim as a de novo claim for service 
connection.  

In February 2010, the undersigned Veterans Law Judge granted 
the motion of the appellant's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  While the Veteran has complained of right calf pain, 
there is no competent medical evidence that the Veteran has a 
current right calf disability, aside from his already 
service-connected scar.   

3.  In a September 1998 rating decision, the RO denied 
reopening of a claim for service connection for a heart 
disability, and denied a claim for service connection for 
degenerative arthritis of the right knee.


4.  No new evidence associated with the claims file since the 
September 1998 rating decision, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for heart disability, or raises a 
reasonable possibility of substantiating the claim.

5.  No new evidence associated with the claims file since the 
September 1998 rating decision, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for degenerative joint disease of the 
right knee, or raises a reasonable possibility of 
substantiating the claim.

6.  Prior to August 30, 2002, the Veteran's scar of the right 
leg was not shown to result in limitation of function. 

7.  Since August 30, 2002, the Veteran's scar of the right 
leg has not been shown to exceed 12 square inches (77 sq. 
cm.), or result in limitation of function.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg 
(calf) disability, claimed as due to a biopsy of the right 
gastrocnemius in service are not met.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The September 1998 rating decision, declined to reopen 
the claim for service connection for a heart disability, and 
denying service connection for degenerative arthritis of the 
right knee is final.  38 U.S.C.A. § 7103, 7104 (West 2002); 
38 C.F.R. § 20.1100 (2009).

3.  As evidence received regarding the claim for service 
connection for heart disability since the September 1998 
rating decision is not new and material, the criteria for 
reopening the claim for service connection for this 
disability are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

4.  As evidence received regarding the claim for service 
connection for degenerative joint disease of the right knee 
since the September 1998 rating decision is not new and 
material, the criteria for reopening the claim for service 
connection for this disability are not met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  The criteria for a rating in excess of 10 percent for 
superficial scar, right leg have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Code 
7805 (as in effect prior to August 30, 2002), and Diagnostic 
Code 7801, 7805 (as in effect since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specific to requests to reopen, the Veteran must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a May 2002 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.   The June 2002 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the May 2002 letter.  

Post rating, a January 2009 letter reiterated what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
It also informed the Veteran that in order to reconsider his 
claims for service connection for heart disability and right 
knee disability, new and material evidence would have to be 
submitted.  The letter included a correct definition of new 
and material evidence and informed him of the type of 
evidence needed to establish each element of the underlying 
claims for service connection.  It also informed him that 
presumptive service connection, including on the basis of the 
presence of a chronic disease (e.g. arthritis) could be 
established in certain circumstances. 

Additionally, as will be discussed below, the claim for 
service connection for degenerative joint disease of the 
right knee was previously denied based on a finding that a 
right knee injury was not shown in service, arthritis (i.e. 
degenerative joint disease) was not shown in the first post-
service year and the Veteran's current right knee disability, 
degenerative joint disease, was not shown to have been caused 
by service.  Thus, as the January 2009 letter provided notice 
regarding the information and evidence necessary to 
substantiate the underlying claim for service connection, 
including the requirements of evidence of an injury in 
service and of a medical nexus; and notice pertaining to 
presumptive service connection; this notice went to the basis 
for the previous denial.  Accordingly, the Board finds the 
notice is in substantial compliance with the Board's remand 
instruction requiring the RO to provide notice of the reason 
for the prior denial of this claim.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

Further, the letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  The 
May 2009 SOC set forth the applicable former and revised 
criteria for higher ratings for the service-connected scar 
(which suffices, in part, for notice under Dingess/Hartman).

After issuance of the January 2009 letter, and opportunity 
for the Veteran to respond, the May 2009 supplemental SOC 
(SSOC) reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

Although the January 2009 letter mistakenly indicated that 
the claims were previously denied by the June 2002 rating 
decision, instead of the September 1998 rating decision, the 
Board finds that the Veteran was not prejudiced by this 
mistake.  Notably, the Veteran was informed that his claims 
had been subject to final denial and that consequently, he 
currently needed to submit new and material evidence to 
reopen them.  Accordingly, the Board finds that the mistake 
in the date amounts to harmless error.   

The Board also notes that the Veteran was not provided with 
notice of the specific, underlying reason for the prior 
denial of the claim for heart disability in the January 2009 
letter, as instructed by the Board in the January 2009 
remand.  However, in a December 2008 brief, the Veteran's 
representative specifically argued that the Veteran's pre-
existing heart disability had been aggravated by service 
(thus evidencing an awareness that the claim had been 
previously denied based on a finding that the disability was 
not aggravated by service).  Consequently, as the Veteran, 
through his representative, has been shown to have actual 
knowledge of the reason for the prior denial, the essential 
purpose of the remand has been fulfilled.  Accordingly, a 
further remand for corrective notice is not warranted.  See 
Dyment, 13 Vet. App. 141, 146-47 (1999); see also See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (an error in the 
content of VCAA notice may be cured by actual knowledge on 
the part of the claimant).  


The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.   Pertinent medical 
evidence associated with the claims file consists of the 
service medical records, VA medical records, private medical 
records and the reports of September 1995, April 1998, 
November 1998, May 2002, April 2006 and August 2009 VA 
examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran and by his representative on his behalf.  The 
Board notes that no further RO action, prior to appellate 
consideration of any of these claims, is required.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may 
be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

After a full review of the record, including the medical 
evidence and statements by the Veteran and on his behalf, the 
Board finds that service connection for a right leg (calf) 
disability, claimed as due to a biopsy of right gastrocnemius 
in service is not warranted.  

Service treatment records reflect that the Veteran received 
an April 1, 1955 tissue examination.  The examining medical 
professional thought that the Veteran might have 
periarteritis nodosa and scheduled him for a biopsy.  
However, the subsequent April 6, 1995 biopsy was negative and 
the Veteran's gastrocnemius muscle was noted to be normal.  
Similarly, on April 14, 1955 medical board examination prior 
to separation the Veteran's lower extremities were found to 
be normal and no calf muscle pathology was noted.    

Outpatient medical records from the VA Medical Center in 
Northport from 1988 to 1998 reflect periodic complaints of 
pain in the right knee and leg.   

In an August 1995 statement, the Veteran indicated that since 
service he had complained of problems with his right leg, 
that it would give way whenever he walked for a distance.  
Sometimes he would have to stop walking because of pain in 
the right leg and right knee.  Ever since he had been out of 
the service he had had some problems with his right leg but 
he did not complain about it that much although he had sought 
some  medical attention for it in the past at one of the VA 
hospitals.
 
A report of a September 1995 VA examination performed for the 
purpose of evaluating the Veteran's service-connected scar 
reflects that the Veteran was complaining of calf muscle pain 
and right knee pain, both at rest and when walking.  
Pertinent diagnoses included scar from the biopsy in the 
right calf during service and degenerative arthritis of the 
knee.  No diagnosis was made in relation to the Veteran's 
calf muscle pain. 

Subsequent April 1998, November 1998, May 2002 and April 2006 
VA examination reports also reflect that the Veteran's right 
calf was evaluated.  However, although the Veteran did 
complain of pain in the area, no underlying pathology of the 
right calf, aside from the Veteran's scar was identified.  
During the November 1998 examination, the examiner noted that 
in relation to the Veteran's complaint of pain along the 
right posterior calf, X-rays did not reveal any foreign body, 
soft tissue deformity or deformity of the lower tibia and 
fibula.

Similarly, a private medical examination report from December 
2001 reflects the Veteran's complaints of difficulty of the 
right knee and leg.  The examiner diagnosed the Veteran with 
bilateral arthritis of the knees and did not enter any 
separate diagnosis in relation to the right leg.  

The foregoing evidence indicates that the Veteran does not 
have a diagnosed calf disability other than his scar, which 
is already service connected. The record shows complaints of 
pain, both in medical documents and the Veteran's written 
statements.  However, there is no medical evidence indicating 
that there is underlying pathology related to the complaints 
of pain.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub. nom.  
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); 
see Evans v. West, 12 Vet. App. 22 (1998).

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, 
where, as here, medical evidence establishes that the Veteran 
does not have the claimed disability upon which to predicate 
a grant of service connection, there can be no valid claim 
for service connection.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Consequently, the claim for service connection for 
right calf disability must be denied, because the first 
essential criterion upon which to predicate a grant of 
service connection-evidence of a current disability -has 
not been met. 

In addition to the medical evidence, the Board has considered 
the assertions of the appellant and his representative; 
however, none of this evidence provides a basis for allowance 
of the claim.  As indicated above, the claim turns on the 
medical matter of current disability (a medical diagnosis), a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant and his representative are not shown to be other 
than laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

For the foregoing reasons, the Board finds that the claim for 
service connection for right calf disability must be denied.  
In reaching the conclusion to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).
	
III.  Petitions to Reopen

As indicated above, the September 1998 rating decision denied 
reopening of the claim for service connection for a heart 
disability and also denied a claim for service connection for 
right knee disability.  Although the RO notified the Veteran 
of these denials in September 1998, the Veteran did not 
initiate an appeal; hence, the decision is final based on the 
evidence of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claims in 
July 2002.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence 
as evidence not previously submitted to agency decision 
makers and "material" evidence as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 
83 (1996).  Here, the September 1998 rating decision is the 
last final denial on the claims for service connection for 
heart disability and right knee disability.  Accordingly, the 
Board will consider all evidence received after that date.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

A.  Heart Disability

In addition to the general criteria for service connection 
listed above, a pre-existing injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. 
§ 1153.; 38 C.F.R. § 3.306(a).  The underlying disorder, as 
opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).  

In the initial July 1955 rating decision, service connection 
for heart disability was denied essentially on the basis that 
the Veteran's enlarged heart, which was noted on induction 
into service, was not shown to be aggravated by service.  As 
noted above, reopening of the claim was subsequently denied 
by the September 1998 rating decision, based on a finding 
that new and material evidence had not been received.  

Evidence added to the record since the September 1998 rating 
decision includes private medical records from 2000 to 2004, 
VA medical records from 2002 to 2004 and various statements 
by the Veteran.  The VA and private medical records tend to 
indicate that the Veteran has current cardiovascular 
disability, including coronary artery disease status post 
myocardial infarction and enlarged heart.  The Veteran's 
statements essentially indicate that his heart problems date 
back to his military service. 

While this evidence can be considered "new," in that it was 
not considered by the RO in September 1998 or prior to this 
date, it is not "material."  That is, the evidence does not 
tend to show that the Veteran's enlarged heart, which was 
noted on entry into service, was aggravated during service.  
Thus, the new evidence does not relate to an unestablished 
fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The Board has also considered the December 2008 brief by the 
appellant's representative, which expresses the Veteran's 
assertion that his pre-existing enlarged heart disability was 
aggravated by his military service.  The Board notes that as 
laypersons without the appropriate medical training and 
expertise, neither the appellant nor his representative is 
competent to render a probative opinion on a medical matter- 
to include whether the pre-existing cardiovascular disability 
was aggravated by service.   See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Therefore, where, as 
here, resolution of the appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Significantly, in this case, 
there simply is no evidence added to the record after the 
September 1998 rating decision to support an assertion that 
the Veteran's pre-existing heart disability was aggravated by 
service.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
heart disability are not met, and the September 1998 rating 
decision denying the claim remains final.  See 38 U.S.C.A. § 
5108 ; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).   
  
B.  Knee disability

In addition to the general criteria for service connection 
noted above, if a chronic disease, such as arthritis, becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of such disease during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In the initial September 1998 rating decision, service 
connection for knee disability was denied on the basis that a 
right knee injury was not shown in service, arthritis was not 
shown in the first post-service year and the Veteran's 
current right knee disability, degenerative joint disease, 
was not shown to have been caused by service.  

Evidence added to the record since the September 1998 rating 
decision includes the report of a November 1998 and April 
2006 VA medical examinations, VA medical records from 2002 to 
2004, private medical records from 2001 to 2004 and 
statements from the Veteran.   The VA and private medical 
records and the VA orthopedic examination reports indicate 
that the Veteran has current degenerative joint disease of 
the right knee.  The April 2006 VA examination report also 
contains a VA medical examiner's opinion that the Veteran's 
scar of the right calf from the biopsy in service was not the 
proximate cause of his degenerative joint disease of the 
knees.  The Veteran's statements essentially indicate that he 
had had knee problems ever since service, after receiving the 
biopsy of the right calf.  

The Veteran's reports of knee problems ever since service are 
cumulative of evidence already of record as the Veteran had 
reported prior to the September 1998 rating decision that his 
knee problems dated back to service. (See e.g. a January 1998 
medical certificate reflecting the Veteran's reported a 
history of knee problems since 1955).  Consequently, these 
reports do not constitute new and material evidence.  38 
C.F.R. § 3.156(a).  The VA and private medical records and 
the VA medical examination reports are new in that they were 
not previously considered.  However, this evidence is not 
"material" as it only tends to show that the Veteran has 
current degenerative joint disease of the right knee, not 
that such degenerative joint disease became manifest in 
service or the first post-service year or that it is related 
to service.  Consequently, the new evidence does not relate 
to an unestablished fact necessary to substantiate the claim 
or raise a reasonable possibility of substantiating the 
claim.  Id.

The Board has also considered the December 2008 brief by the 
appellant's representative, which expresses the Veteran's 
assertion that his right knee degenerative joint disease 
resulted from the calf biopsy in service.  However, once 
again, the Board emphasizes that, as laypersons without the 
appropriate medical training or expertise, neither is 
competent to render a probative opinion on a medical matter. 
See, e.g., Bostain 11 Vet. App. 124, 127 (1998), citing 
Espiritu, 2 Vet. App. 492 (1992).  Accordingly, where, as 
here, the claims turn on such medical matters, unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen previously disallowed claims.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Significantly, in this case, 
there simply is no evidence added to the record after the 
September 1998 rating decision to support an assertion that 
the Veteran's current arthritis became manifest in service or 
within one year of discharge from service, or that it is 
otherwise related to service.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for right knee disability has not been received.  
As such, the requirements for reopening the claim are not 
met, and the September 1998 decision remains final.  As the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claims for service connection, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).     

IV. Increased rating

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a Veteran.  38 C.F.R. § 
4.3.

The Veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).   The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Effective August 30, 2002, the portion of the rating schedule 
for evaluating skin disabilities, to included scars, was 
revised.  See 67 Fed. Reg. 49,590-49,599 (2002), codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7800- 05 (2008).  As the 
Veteran's claim for increase was received in April 2002, and 
as there is no indication that the revised criteria are 
intended to have retroactive effect, the Board has the duty 
to adjudicate the claim under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  The retroactive reach of the 
revised regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.

As the RO (to include the AMC) has considered both the former 
and revised criteria for rating the Veteran's service- 
connected scars, and has furnished him notice of the revised 
criteria (as reflected in the May 2009 SOC), there is no due 
process bar to the Board also considering the former and 
revised criteria, as appropriate.

The Veteran's scar has been assigned a 10 percent rating 
under Diagnostic Code 7804 (for tender, painful scars).  As 
the former and revised Diagnostic Code 7804 provide only for 
assignment of a 10 percent rating, the Board will (as the RO 
has done), consider all potentially applicable diagnostic 
codes providing for assignment of a rating for scar greater 
than a 10 percent in determining whether there is a basis for 
increase under the former or revised applicable criteria.

Prior to August 30, 2002, only Diagnostic Code 7805 
potentially authorized the assignment of a rating greater 
than 10 percent, because the rating was to be based on how 
much the scar limited the function of a particular body part 
(here, the gastrocnemius).  However, the evidence pertinent 
to the claim for increase during the time frame in question 
does not support assignment of a higher rating for the scar.   
On May 2002 VA examination, the examiner noted  a 1.5 x 3.0 
centimeter oblong shaped scar with superficial tenderness and 
specifically found that there was no limitation of function 
secondary to the scar.  The Board notes that this examination 
report is the only pertinent medical evidence for rating the 
Veteran's right gastrocnemius scar prior to the change in 
rating criteria.

Since August 20, 2002, revised Diagnostic 7801 also 
authorizes ratings higher than 10 percent for scars other 
than head, face, or neck, that are deep or that cause limited 
motion, based on the size of the scars involved.  Under this 
diagnostic code, a 10 percent rating is assignable where the 
area or areas exceeds 6 square inches (39 sq. cm.), a 20 
percent rating is assignable when the area of the scar 
exceeds 12 square inches (77 sq. cm.), and even higher 
ratings are assignable for scars shown to affect a greater 
area.  Further, like the former version, revised Diagnostic 
Code 7805 continues to provide that other scars may be rated 
on limitation of function of the affected part.  See 38 
C.F.R. § 4.118 (as in effect since August 30, 2002).

On July 2009 VA examination, the Veteran was again found to 
have a 1.5 x 3 cm oblong, superficial scar that was unchanged 
since the May 2002 examination.  The examiner noted that 
there was no limitation of motion secondary to the scar.   
The July 2009 examination report is the only pertinent 
evidence upon which to evaluate the Veteran's scar since the 
August 30, 2002 revision of the rating schedule.  However, 
this evidence provides no basis for assigning an increased 
rating for the scar under revised Diagnostic Code 7801 or 
7805.  The scar has not been shown to have an area exceeding 
12 square inches (77 sq. cm.) and has not been shown to cause 
limitation of function.  

The Board further notes that no other diagnostic code (under 
either the former or revised criteria) authorizes assignment 
of any higher rating for the type of scar under 
consideration.  As this scar is not the result of burns and 
does not involve disfigurement of the head, face, or neck, 
evaluation of the scar under former Diagnostic Codes 7800 and 
7801, or revised Diagnostic Code 7800, is not warranted.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
for the scar under the former or revised rating criteria.

The Board has also considered assignment of a higher rating 
on an extra-schedular basis.  The threshold factor for extra-
schedular consideration is a finding on part of the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service connected disability at issue are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, 
Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, 
initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for this disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology of the Veteran's scar, and provides for 
ratings higher than that assigned for more significant 
functional impairment, should the disability worsen.  Thus, 
the threshold requirement for invoking the procedures set 
forth in 38 C.F.R.
 § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim for a rating greater 
than 10 percent for superficial scar of the right leg must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right leg (calf) disability, claimed 
as due to a biopsy of right gastrocnemius in service is 
denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
heart disability is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
degenerative arthritis of the right knee, claimed as due to a 
biopsy of the right gastrocnemius in service is denied. 

A rating in excess of 10 percent for superficial scar, right 
leg is denied.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


